DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 10 (Figure 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
3.	Claim 8 is objected to because of the following informalities: 
Claim 8 recites “any one of claim 1” (Lines 2-3), which should be changed to –claim 1--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 introduces “at least two radial brake elements” (Line 4), “a brake element” (Line 6) and “a first brake element” (Line 9).  Claim 2 introduces “a second brake element” (Line 3). It is unclear how many brake elements are required and how they reconcile.  Brake elements are recited in each of claims 1-4, 12-14.
Claim 2 recites “releasing the locking element” (Line 2).  The disclosure uses variations of the term “release” to describe both a loosening action (Page 6, lines 32-34), a brake-application action (Page 3, line 22) and an ambiguous bolt control action (Page 8, lines 24-31).  It is unclear whether variations of the term “release” require the bolt to protrude, blocking rotation of the brake star or retract, permitting rotation of the brake star.
Claims 4, 13 and 14 each recite “repeating the steps according to the number of brake elements present”.  The drawings show the brake star with three protrusions.  It is unclear how many iterations are required.
Claim 6 recites “a multi-axis articulated arm robot”.  Antecedent claim 1 recites “a multi-axis robot arm of an articulated arm robot” (Line 2).  It is unclear how many arm robots are required.  In addition, the claims should use consistent terminology when describing the same feature.
Claim 9 recites “a computer program”.  Antecedent claim 8 also recites “a computer program”.  It is unclear how many computer programs are required.
Claim 11 recites “a multi-axis robot arm”.  Antecedent claim 1 recites “a multi-axis robot arm” (Line 2).  It is unclear how many robot arms are required.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim(s) 1-5, 7, 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenlee et al (US 2018/0171718)*.
*Italicized limitations are not required due to being either intended use and/or an alternate limitation.
As per claim 1, Greenlee et al discloses a method for controlling a braking device (Abstract; Fig. 8B) for a drive unit (16) of a joint (30, 32) between two members (30, 32) of a multi-axis robot arm of an articulated arm robot comprising a brake activation device (10) and a locking element (84), wherein the drive unit comprises a rotor (30) with at least two radial brake elements (58), each enclosing a free circumferential segment (Unlabeled roots between teeth, Fig. 7) therebetween in the circumferential direction, and wherein the brake activation device is adapted to bring the locking element into engagement with a brake element (84; [0024]) when required to stop rotation of the rotor, 
the method comprising the steps of: 
actuating the locking element (208); 
rotating the brake elements until a first brake element (210; [0044]) comes to rest against the locking element under a defined torque; 
detecting the position of the blocked first brake element (210; [0044]); and 
comparing the detected position with a stored absolute position of the first brake element (210; [0044]).
As per claim 2, Greenlee et al discloses the method according to claim 1, comprising the further steps: 
releasing the locking element (214; [0044]); 
rotating the rotor until a second brake element (216; [0045]) comes to rest against the locking element under a defined torque; 
detecting the position of the blocked second brake element (216; [0045]); and 
comparing of the detected position with stored absolute positions of the second brake element (216; [0045]).
As per claim 3, Greenlee et al discloses the method according to claim 1, in which the torque is varied when the locking element is applied to the brake element(s) (214; [0044]).
As per claim 4, Greenlee et al discloses the method according to claim 1, in which the rotor comprises a plurality of equidistantly arranged brake elements (58, Fig. 7), comprising the step of: repeating the steps according to the number of brake elements present (210, 216; [0044], [0045], [0047]).
As per claim 5, Greenlee et al discloses the method according to claim 4, in which these steps are carried out in one direction of rotation; or 
one after the other in both directions of rotation (216; [0045]).
As per claim 7, Greenlee et al discloses the method according to claim 1, in which the braking device is blocked and/or the articulated arm robot is stopped if the detected position(s) deviates from the stored position(s) by a defined threshold value (212; [0044]).
As per claim 12, Greenlee et al discloses the method according to claim 2, in which the torque is varied when the locking element is applied to the brake element(s) (214; [0044]).
As per claim 13, Greenlee et al discloses the method according to claim 2, in which the rotor comprises a plurality of equidistantly arranged brake elements (58, Fig. 7), comprising the step of: repeating the steps according to the number of brake elements present (210, 216; [0044], [0045], [0047]).
As per claim 14, Greenlee et al discloses the method according to claim 3, in which the rotor comprises a plurality of equidistantly arranged brake elements (58, Fig. 7), comprising the step of: repeating the steps according to the number of brake elements present (210, 216; [0044], [0045], [0047]).
As per claim 15, Greenlee et al discloses the method according to claim 13, in which these steps are carried out in one direction of rotation; or 
one after the other in both directions of rotation (216; [0045]).
As per claim 16, Greenlee et al discloses the method according to claim 14, in which these steps are carried out in one direction of rotation; or 
one after the other in both directions of rotation (216; [0045]).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 6, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenlee et al (US 2018/0171718) in view of Takahara (US 2019/0118316).
As per claim 6, Greenlee et al discloses the method according to claim 1, but does not disclose a robot.
Takahara discloses a robot in which the method is carried out individually for each joint of a multi-axis articulated arm robot ([0062], [0066]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Greenlee et al by using it in an articulated arm robot as taught by Takahara in order to provide improved braking.
As per claim 8, Greenlee et al discloses the method according to any one of claim 1, but does not disclose a computer.
Takahara discloses a robot comprising a computer program ([0086]) comprising program instructions which cause a processor ([0086]) to execute and/or control the steps of the method according to any one of claim 1 when the computer program is running on the processor ([0086]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Greenlee et al by using a computer having components such as memory and a processor as taught by Takahara in order to provide a wide range of easily-adjusted functions.
As per claim 9, Greenlee et al and Takahara disclose the the computer program according to claim 8.  Takahara further discloses a data carrier device (81) on which a computer program ([0086]) according to claim 8 is stored.
As per claim 10, Greenlee et al discloses a method according to claim 1, but does not disclose a computer.
Takahara discloses a robot comprising a computer system ([0086]) comprising a data processing apparatus ([0086]), the data processing apparatus being arranged such that a method according to claim 1 is carried out on the data processing apparatus ([0086]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Greenlee et al by using a computer having components such as memory and a processor as taught by Takahara in order to provide a wide range of easily-adjusted functions.
As per claim 11, Greenlee et al discloses the method according to claim 1, comprising means (Abstract; Fig. 8B) for carrying out the method according to claim 1. Greenlee et al does not disclose a robot.
Takahara discloses a robot comprising a robot system (2) with a multi-axis robot arm (10) comprising means ([0086]) for carrying out the method according to claim 1.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Greenlee et al by using it in an articulated arm robot as taught by Takahara in order to provide improved braking.
Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
12.	Claims 1-6, 8-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of copending Application No. 16/869,652 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application discloses substantially the same limitations as the claimed invention except for minor differences in wording.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
13.	Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of copending Application No. 16/869,652 in view of Greenlee et al (US 2018/0171718). 
As per claim 7, Spenninger et al (16/870,267) discloses the claimed invention except for in which the braking device is blocked and/or the articulated arm robot is stopped if the detected position(s) deviates from the stored position(s) by a defined threshold value.
Greenlee et al discloses a brake system in which the braking device is blocked and/or the articulated arm robot is stopped if the detected position(s) deviates from the stored position(s) by a defined threshold value (212; [0044]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Spenninger et al by testing for the location of the brake rotor elements as taught by Greenlee et al in order to determine whether or not the rotation brake is mated appropriately (Greenlee et al: [0043]).
This is a provisional nonstatutory double patenting rejection.
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Brakes
Haddadin et al (US 2018/0272545).
Fauconnet et al (US 2018/0244498).
Boyland et al (US 2018/0200896).
Burridge et al (US 2013/0340560).
Wells et al (US 2011/0245970).
Ito (US 2007/0170004).
Peterson et al (US 4,678,952).
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657